DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,3-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fujimoto et al (US 2016/0325398).
Fujimoto et al disclose a polishing composition for polishing sapphire, silicon carbide and gallium nitride (abstract; [0001]); wherein the composition comprises water, an abrasive particle comprises aluminum oxide ([0030]); an oxidizing agent ([0047]); alkali metal salt or alkaline earth metal salt [0031], [0032] and [0048].
Fujimoto et al disclose that the reaction promoter comprises one or more kinds of materials from the following material group: CaCO.sub.3, SrCO.sub.3, MgCO.sub.3, BaCO.sub.3, LiCo.sub.3, Ca.sub.3(PO.sub.4).sub.2, Li.sub.3PO.sub.4, and AlK(SO.sub.4).sub.2.  These materials, which are suitable for reaction promoter 14, are alkali metal salt or alkaline earth metal salt [0098].
With respect to claim 3, Fujimoto et al disclose the composition also comprises oxide materials such as Cr.sub.2O.sub.3, Fe.sub.2O.sub.3, TiO.sub.2, ZnO, NiO, SnO.sub.2, Sb.sub.2O.sub.3, CuO, Co.sub.3O.sub.4, CeO.sub.2, Pr.sub.6O.sub.11, and MnO.sub.2. [0094]; Manganese dioxide (MnO.sub.2) is widely known as the solid oxidizing agent having a strong activity by oxidizing the C surface of silicon carbide [0095].
With regards to claim 7, Fujimoto et al disclose that the substrate to be polished is silicon carbide, gallium nitride (see above) and the claimed Vickers hardness of the material to be polished inherently taught by Fujimoto et al.



Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shemo et al (US 6,332,831).
Shemo et al disclose a polishing composition comprises:
an abrasive particle such as aluminum oxide
at least one periodate member selected from the group consisting of periodic acid, potassium periodate, sodium periodate (col.4, lines 1-5); and aforesaid sodium periodate reads on both the claimed oxidant and polishing removal accelerator (see col.5, lines 62-65).
Water (col.4, lines 8).
With regards to claim 5, Shemo et al disclose that the polishing composition also contain various additive such as potassium permanganate, potassium persulfate and other oxidizer (col.7, lines 10-26).
With regards to claims 7-9, in a product claim construction, the process limitation is not given patentabile weight. However, Shemo et al’s composition have all the claimed components and would be capable of performing the intended function of the instant claims. 
With regards to claim 10, Shemo et al disclose above the composition and a process of polishing an object using the composition (col.4, lines 10- 35).

Claim(s) 1, 4-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoshizaki (US 2015/0218709).
Yoshizaki discloses a polishing composition comprises an oxoacid, water, abrasive grains or particles and oxidizing agent and a polishing accelerator [0016],[0026]-[0027]; wherein the oxoacid includes a form of a salt such as salt of alkali metal or an alkaline earth metal salt [0022] and aforesaid easily reads on the claimed “polishing removal accelerator”.

complexing agent in addition to the function of the polishing accelerator described above, can be obtained [0036], wherein the complexing agent comprises lycine, alanine, malic acid, tartaric acid, citric acid, glycolic acid, isethionic acid, or a salt thereof [0037].
With regards to claim 4, Yoshizaki discloses the abrasive grain comprises alumina [0042].
With regards to claims 7-9, in a product claim construction, the process limitation is not given patentabile weight. However, Yoshizaki’s composition have all the claimed components and would be capable of performing the intended function of the instant claims. 
With regards to claim 10, Yoshizaki discloses above the composition and a process of polishing an object using the composition ([0014]).

Claim(s) 1 and 4-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oshima (US 2002/0194789).
With regards to claims 1 and 4-5, Oshima discloses a polishing composition comprises an abrasive particles such as aluminum oxide (alumina), water, an oxidizing agent such as potassium permanganate and a polishing accelerator alkali metal salts of phosphonic acid [0051].
With regards to claims 7-9, in a product claim construction, the process limitation is not given patentabile weight. However, Oshima’s composition have all the claimed components and would be capable of performing the intended function of the instant claims. 
With regards to claim 10, Oshima discloses above the composition and a process of polishing an object using the composition [0018].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2015/0218709) as applied to claim 1 above.
Yoshizaki discloses above and also disclose that the content of the oxidizing agent is 0.1% by mass or more [0027] and the content of the salt of the oxo acid salt of alkali metal or alkaline earth metal is preferably 0.0001% by mass or more, more preferably 0.0005% by mass or more [0022]-[0023]; and on the other hand, polishing accelerator content is preferably 0.001% by mass or more, more preferably 0.01% by mass or more, [0040]; and aforesaid concentration ranges appears to overlaps the claimed ranges and overlapping ranges are prima facie obvious, MPEP 2144.05.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.



Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713